Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 1 April 2021 have been fully considered but they are not persuasive. 
	A.	The Applicants argue that Jung fails to specifically disclose any arrangement of the electrodes and separators in an electrode assembly, let alone in a vertical direction. Accordingly, Jung merely concerns the arrangement of battery cells, without delving into the details of how electrodes and separators inside each battery cell are arranged; and that the Office relies on paragraph [0018] of Jung (page 4 of the office action). Indeed, paragraph [0018] is the only place in Jung that discloses the structure (electrodes and separators) of the electrode assembly inside a battery cell. However, it fails to specifically disclose the electrodes and separators arranged in a vertical direction (page 8, lines 10-21).
	In response,
	Jung discloses that plate-shaped batteries are used as the unit cells and that typical examples of the plate-shaped batteries may be rectangular batteries (paragraph [0017]). The plate-shaped batteries have a large width and a small thickness (paragraph [0017], lines 1). The battery modules are constructed generally in a rectangular structure, and therefore, the battery modules can be stacked (paragraph 
	Jung further discloses that these batteries are constructed in a structure in which an electrode assembly is mounted in a rectangular case (paragraph [0018]). Thus, as understood by the Examiner, the electrode assembly, when mounted in the case, would have a shape (rectangular) corresponding to the shape of the case (rectangular). And, given that the rectangular cases are stacked in a vertical direction, the electrode assembly (i.e. the first and second electrode sheets and the separator are stacked in a vertical direction.

	B.	The Applicants argue, on page 8, lines 22-28 that although Jung discloses a plurality of battery cells stacked on the vertical direction (Figures 1-4 in Jung), Jung never discusses how to arrange the electrodes and separators of an electrode assembly inside these battery cells. The vertical arrangement of the present invention refers to the electrodes and separators of an electrode assembly inside the battery cells. See claim 1 of the present application “the battery cells each comprising: a battery case; and an electrode assembly accommodated in the battery case.
	In response,


C.	The Applicants argue that nowhere does Jung disclose the arrangement of the electrodes and separators inside the battery cell in a vertical direction. In addition, the recited dimension requirement “greater than or equal to four” (horizontal to vertical) is not disclosed by Jung.
In response,
As shown e.g., in Figure 4, each unit cell (100) has a rectangular case with a large with (horizontal direction) and small thickness (vertical direction). Jung discloses that these batteries are constructed in a structure in which an electrode assembly is mounted in a rectangular case. As understood by the Examiner, when mounted in each case, each electrode assembly would have a shape (rectangular) 
Thus, given that the battery module of Jung et al. is structurally the same as that instantly claimed above in claim 1, the battery module of Jung et al. anticipates that a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four.

Response to Amendment
	This is in response to the Amendment filed 1 April 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The rejection of claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn as the rejection was intended to be directed toward claim 11.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 4-7, 14-20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 20070015050).
Claim 1:	Jung et al. in Figure 4 discloses a battery module (402), comprising: 
a plurality of bus bars (330); and 
a plurality of battery cells (100, arranged in a horizontal direction (paragraph [0016] which discloses e.g., a 2 x 5 matrix) and electrically connected to each other by the plurality of bus bars; 
the battery cells each comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case); and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case); 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8); and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure (i.e. a jelly-roll type structure, as per paragraph [0018]), or 

wherein a dimension of the battery module in the horizontal direction (rows) is larger than a dimension in the vertical direction (column)(paragraph [0016] discloses a 2x5 matrix (2 rows x 5 columns)). See also entire document. 
Claim 2:	Jung et al. discloses that the battery case comprises two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction.
Claim 4:	Jung et al. disclose that the number of layers of the battery cells stacked in the vertical direction is about one layer to five layers (2-3). Jung et al. in paragraph [0016] discloses e.g.  2x2, 2x3, 2x4  2x5 matrices having 2 layers of battery cells) and  3x2, 3x3, 3x4 and 3x5 matrices having 3 layers of battery cells). 
Claim 5:	Jung et al. disclose that the number of layers of the battery cells stacked in the vertical direction is about two layers or three layers. Jung et al. in paragraph [0016] discloses e.g.  2x2, 2x3, 2x4  2x5 matrices having 2 layers of battery cells) and  3x2, 3x3, 3x4 and 3x5 matrices having 3 layers of battery cells). 
Claim 6:	Jung et al. in Figure 4 discloses a battery case comprises a third surface, the two first surfaces (the surface including the + and – terminals) and the two second surfaces collectively surround the third surface, and the area of the first surface (the width of the battery) is larger than an area of the third surface.
Claim 7:	Jung et al. in Figure 4 disclose that the battery cell comprises a first electrode terminal and a second electrode terminal (+ or -), and the first electrode terminal and the second electrode terminal are both arranged on a third surface.
Claim 14:	Given that the battery module of Jung et al. is structurally the same as that instantly claimed above in claim 1, the battery module of Jung et al. anticipates that a ratio of the dimension of the battery module in the horizontal direction to the dimension of the battery module in the vertical direction is greater than or equal to four.
Claim 15:	Jung et al. in Figure 1 disclose battery pack, comprising: 
a box body (110) comprising an accommodating chamber; and 
a plurality of the battery modules as set forth above in claim 1, wherein the plurality of battery modules are arranged in the accommodating chamber.
Claim 16:	Jung et al. discloses a vehicle, comprising: 
a vehicle body; and a battery pack (paragraph [0001] discloses a battery module for medium- or large-sized battery packs; and paragraph [0002] discloses medium- or large-sized devices, such as vehicles, use a medium- or large-size battery pack)(this disclosure anticipates a battery pack arranged in a vehicle body);  

Claim 17:	 Jung et al. in Figure 4 disclose a battery cell (e.g. 100), comprising: 
a battery case (paragraph [0018], line 6, which discloses a rectangular case or a pouch-shaped case) ; and 
an electrode assembly accommodated in the battery case (paragraph [0018], lines 3-6, which discloses an electrode assembly mounted in a rectangular case or a pouch-shaped case); 
the electrode assembly comprising: 
a first electrode sheet (anode or cathode as per paragraph [0018], lines 6-8), 
a second electrode sheet (anode or cathode as per paragraph [0018], lines 6-8), and 
a separator disposed between the first and second electrode sheets (paragraph [0018], lines 6-8); 
the electrode assembly having a flat wound structure, (i.e. a jelly-roll type structure, as per paragraph [0018]), or 
a laminated structure, in which the first and second electrode sheets and the separator are stacked in the vertical direction (paragraph [0018] which discloses an electrode assembly construed in a stack type structure). 
Claim 18:	Jung et al. in Figure 4 further disclose a plurality of the electrode assemblies, and the plurality of the electrode assemblies are stacked in the vertical direction. 
Claim 19: 	Jung et al. discloses that the battery case comprises two first surfaces and two second surfaces, an area of the first surface (i.e. the width of the battery) is larger than an area of the second surface (i.e. the height or thickness of the battery, the two second surfaces (height or thickness) of each of the battery cells face each other in the horizontal direction, and the two first surfaces (width) of each of the battery cells face each other in the vertical direction.
Claim 20:	Jung et al. in Figure 4 discloses a battery case comprises a third surface, the two first surfaces (the surface including the + and – terminals) and the two second surfaces collectively surround the third surface, and the area of the first surface (the width of the battery) is larger than an area of the third surface.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

8.	Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) as applied to claim 1above, and further in view of Kim (us 20140315073).
	Jung et al. is as applied, argued, and disclosed above, and incorporated herein.
Claim 3:	Jung et al. do not disclose that the battery cell comprises a plurality of the electrode assemblies, and the plurality of the electrode assemblies are stacked in the vertical direction.
Kim in Figure 3 discloses a battery cell comprising a plurality of electrode assemblies (110)(paragraph [0009]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the battery cells of Jung et al. with the battery cells of Kim.
With the modification, the plurality of electrode assemblies would obviously be stacked in the vertical direction.
One having ordinary skill in the art would have been motivated to make the substitution to provide a secondary battery comprising a resistance increasing unit that .

9.	Claims 8-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050)  as applied to claim 1 above, and further in view of Kim et al. (US 7,858,224).
	Jung et al. is as applied, argued, and disclosed above, and incorporated herein.
	Claim 8:	Kim et al. do not disclose a tying band surrounding an outer periphery of the plurality of battery cells, the tying band comprising two long sides and two short sides, the two long sides facing a first surface and extending in the horizontal direction, the two short sides facing the second surface and extending in the vertical direction.
Kim et al. in Figures 1-2 discloses a tying band (30) surrounding an outer periphery of the plurality of battery cells (11), the tying band comprising two long sides and two short sides, the two long sides facing the first surface and extending in the horizontal direction, the two short sides facing the second surface and extending in the vertical direction (col. 3: 32 - col. 4: 16 and col. 4: 49 – 52). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of Jung et al. by incorporating the tying band of Kim et al.

Claim 9:	The rejection of claim 9 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 further disclose two tying bands (30), and the tying bands are spaced apart. 
Claim 10:	The rejection of claim 10 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 further disclose that the tying band (30) comprises a first end portion and a second end portion, the first end portion and the second end portion are stacked in the horizontal direction to form a joint portion (35), and the joint portion and the second surface face each other. 
Claim 11:	 The rejection of claim 11 is as set forth above in claim 8 wherein Kim et al. further disclose joint portions (35) of  two tying bands (30) are arranged in a straight line.
Claim 12:	The rejection of claim 12 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 disclose two end plates (20), which are respectively arranged at two ends of the plurality of battery cells (11) in the horizontal direction, wherein the tying band (30) surrounds the outer periphery of the plurality of battery cells (11) and the two end plates (20).
Claim 13:	The rejection of claim 13 is as set forth above in claim 8 wherein Kim et al. in Figures 1 and 2 further disclose that a surface of the end plate (20) away from the battery cell (11) is provided with a tying band limiting slot (22), the tying band limiting slot extends along the vertical direction, and the short side of the tying band is received in the tying band limiting slot.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729